Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 21, “locking number” should be “locking member.”  Appropriate correction is required.
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because it cannot depend from any other multiple dependent claim (claim 7).  See MPEP § 608.01(n).  Accordingly, the claim 8 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "especially in" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh 9855867 (hereinafter Satoh) in view of Higuchi 4730804 (hereinafter Higuchi).
Regarding Claim 1, Satoh discloses a seat length adjuster, especially for a vehicle seat, comprising at least:  5- two rail pairs arranged at a distance from each other, formed respectively by two rails (col. 5, lines 53-59, Fig 1), an upper rail (40) and a lower rail (30), wherein the upper rail is provided with openings (col. 6, lines 51-54, 44a-c Fig 1) and the lower rail has through holes (col. 6, lines 15-19, 33a Fig 1), and - at least one spring-loaded (col. 8, lines 45-47, 50 Fig 1), movable locking member (20), which is held 10on the upper rail and which blocks a movement of the upper rail in the lower rail in a locked position (col. 7, lines 38-43, Fig 1), and which carries toothlike protrusions (23a-c) on its two opposite lengthwise sides, which are movable from a released position into the locked position both into the openings and into the through holes, 15wherein the locking member secures the upper rail and lower rail in the locked position (col. 7, line 66 – col. 8, line 8, Figs 3-4). Satoh fails to disclose wherein the openings and/or the through holes have contact regions for the toothlike protrusions of the locking member and at least some of the toothlike protrusions have a respective undercut on both tooth flanks20, wherein in the locked position of the locking [member] a projecting edge resulting from the undercut on the respective tooth flank lies opposite the contact region in the respective opening or in the through hole and/or touches 25this contact region. 
However, Higuchi teaches wherein the openings and/or the through holes have contact regions for the toothlike protrusions of the locking member and at least some of the toothlike protrusions have a respective undercut (52 & 53) on both tooth flanks20 (col. 8, lines 17-26 Fig 10), wherein in the locked position of the locking [member] a projecting edge resulting from the undercut on the respective tooth flank lies opposite the contact region in the respective opening or in the through hole and/or touches 25this contact region (col. 8, lines 3-8, 29a-b Fig 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention to modify the toothlike protrusions disclosed by Satoh with the undercut and projecting edge taught by Higuchi in order to have a locking mechanism that more smoothly slides into and catches the locking holes with a tighter fit.
Regarding Claim 2, Satoh as modified by Higuchi teaches the seat length adjuster, wherein during a horizontal movement of the upper rail and lower rail relative to each other or of the lower rail and the locking 30member relative to each other in the lengthwise direction respectively in the locked position of the locking member as a 14result of a mechanical stress, the projecting edge and the contact region are arranged in such a way that the projecting edge deforms the contact region and/or penetrates into it (Higuchi: col. 3, lines 1-9).
Regarding Claim 3, Satoh as modified by Higuchi teaches the seat length adjuster, wherein the respective opening and/or the respective through hole have inner wall surfaces facing each other and the projecting edges of the two tooth flanks of at least one of the toothlike protrusions in the locked position lie against the 10inner wall surfaces in the respective contact region without a gap or lie opposite this contact region with a gap (Higuchi: col. 8, lines 3-8, 29a-b & 24 Fig 10).
Regarding Claim 4, Satoh as modified by Higuchi teaches the seat length adjuster, wherein the respective projecting edge and the corresponding 15contact region are arranged in such a way that, during a horizontal movement of the upper rail and lower rail relative to each other or of the lower rail and the locking member relative to each other in the lengthwise direction respectively in the locked position of the locking member as a result of a mechanical 20stress, at least one of the projecting edges comes into engagement or into further engagement with the inner wall surface in the corresponding contact region (Higuchi: col. 8, lines 10-15, 29a-b & 24 Fig 10).
Regarding Claim 5, Satoh as modified by Higuchi teaches the seat length adjuster, 25wherein the respective projecting edge and the inner wall surface are arranged in such a way that, during a horizontal movement of the upper rail and lower rail relative to each other or of the lower rail and the locking member relative to each other in the lengthwise direction respectively in the locked 30position of the locking member as a result of a mechanical stress, the projecting edge in the corresponding contact region 15penetrates into this inner wall surface and/or deforms this inner wall surface (Higuchi: col. 3, lines 1-9).
Regarding Claim 6, Satoh as modified by Higuchi teaches the seat length adjuster, 5wherein the projecting edge deforms the corresponding contact region in such a way and/or penetrates into this corresponding contact region in such a way that the locking member remains in the locked position between upper rail and lower rail (Higuchi: col. 3, lines 1-9).
Regarding Claim 7, Satoh discloses the seat length adjuster, wherein the openings and/or the through holes have slanted flanks (col. 6, lines 20-23, 33a Fig 4).
Regarding Claim 9, Satoh as modified by Higuchi teaches the seat length adjuster, wherein all 20toothlike protrusions on both tooth flanks have an undercut (Higuchi: col. 8, lines 17-26, 52 & 53 Fig 10).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Higuchi and further in view of Rohee 8079759 (hereinafter Rohee). Rohee teaches the toothlike protrusions having a T shape in cross section (seen below in Fig 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toothlike protrusions of the aforementioned combination of Satoh and Higuchi with the T shape taught by Rohee in order to have a better edge to latch into the sidewall.

    PNG
    media_image1.png
    294
    403
    media_image1.png
    Greyscale

Regarding Claim 11, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been considered but does not patentably distinguish over prior art with the same structure.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (i.e In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further regarding Claim 11, it is the Examiner’s position that the undercut, as illustrated by Higuchi in Fig. 10 and discussed above, would necessarily need to be introduced into the toothlike projections by means of a forming step during the process of forming or making the projections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rohee EP 842808, Nihei 4813643, Myers 5234189, Baroin 6036157, Moradell 6113051, Schuler 6308589, Yoshida 6349914, Flick 6648292, Jung 7066521, Yamada 7328877, Kojima 7658360, Klahold 7726741, Noffz 7905461, Walter 8215602, Domoto 8925888, Hoshihara 9327616, Satoh 9701218, Borbe 2004/0108762, Jaudouin 2004/0188586, Ikegaya 2007/0176072, Wojatzki 2009/0218843, Jahner 2011/0012005, Wojatzki 2011/0193389, Hoshihara 2014/0110553, Oh 2014/0224954, Anticuar 2014/0263920.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631